UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported)January 28, 2010 HUB GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-27754 36-4007085 (Commission File Number) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite Downers Grove, Illinois (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION OnJanuary 28, 2010, Hub Group, Inc. issued a press releaseannouncingitsfourth quarter and full year 2009 operating results. The press release is furnished as Exhibit 99.1 to this Form 8-K. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a)Not Applicable. (b)Not Applicable. (c)Not Applicable. (d)A list of exhibits filed herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUB GROUP, INC. DATE:January 29, 2010 /s/ Terri A. Pizzuto By:Terri A. Pizzuto Title:Executive Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. 99.1 Press release, issued onJanuary 28, 2010,announcingfourth quarter and full year 2009operating resultsfor Hub Group, Inc.
